C<'J\S€ 2118-mj-00545-.]PD Document 1 Filed 11/28/18 Page 1 0f16
AO;]§?%HRCV. 04/]0} Appl|`__l;;l\|\\i%b§)ha Sc;m:h Warmm

LOD€Zt“-.D RECEWED
UNITED STATES DISTRICT COURT
Nov 23 ana form

n . . .

ctern< nci- -.`LEF CO,JRT Western Dlstrlct of Washington
W'EB_i-i£{:ii‘i Ui§";'i .L,'i` 01 \JAb -fl,'_`D_"_Y."\NY

BY ,;,_,J q

ln the Matter ofthe Search of

(B) iejly describe the pr'oper ly to be searched
or identif\ rite person by name oan address)

a LG brand cell phone associated
with telephone number 206-822-5522

 

 

  

  

CaseNO- MJ,K °'54§

APPLICATION FOR A SEARCH WARRANT

l a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty o’t` perjury that l have reason to believe that on the following person or property (idem:fv rise person or describe the
proper ry 10 be searched and give irs iocn!ion):

See Attachment A, attached and incorporated herein.

located in the Western District of WaShingtOn , there is now concealed (idenryj) the

person or describe the property to be seizeri):
See Attachment B, attached and incorporated herein.

 

The basis for the search under Fed. R. Crim. P. 41(0) is (check one armore):
|!{evidence ot`a crime;
|!{contraband, fruits of crime, or other items illegally possessed;
E{property designed for use, intended for use, or used in committing a crime;

ij a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. 922(g)( l) Felon in Possession ofa Firearm
21 U.S.C. 84 l (a)( l) Distribution/Possession w/Intent to Distribute Control|ed Substances

The application is based on these facts:
Please see Affidavit of Specia| Agent Gregory Heller (ATF)

E{ Continued on the attached sheet.

CI Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3lO3a, the basis of which is Set forth on the attached sheet.

  
 

mt 's signature

    

pecial Agent Gregoly Heller (ATF)
Prigzred name and rifle

Sworn to before me and signed in my presence

Dare: 1123/2018 _ / (/B;"L?%Q

erdge' s signature

City and state; Seattle, Washington l-Ion. James P. Donohue, United States Magistrate .ludge
Primed name and rifle

 

USAO No. 2018R01267

\DOQ\]O\LALWNr-

NN[\JNNNNNN)-‘)-v-»-lr-¢)-~i->-»-)-»
OO\]O\M-PUJN*-*O\DOQ`!C\'JI-D~L)JN*_‘C

 

 

Case 2:18-mj-00545-.]PD Document 1 Filed 11/28/18 Page 2 of 16

AFF]])AVIT

STATE OF WASHINGTON )
SS

\./\_/

COUNTY OF KING

I, Gregory Heller, a Special Agent/Task Force Officer with the Federal Bureau of
Alcohol, Tobacco, Firearms, and Explosives (ATF), in Seattle, Washington, having been
duly sworn, state as follows:

INTRODUCTION AND AGENT BACKGROUND

l. I am a special agent (SA) duly sworn and employed by the U.S.
Department of Justice Bureau of Alcohol, Tobacco, Firearrns, and Explosives (ATF). I
am currently assigned to the Seattle V ATF Field Office, located within the Seattle,
Washington, Field Division. I have been employed as a special agent since September
2014. Prior to this employment, I Was employed as a police officer and detective for
Gwinnett County, Georgia, from 2007 to 2014. In total, I have approximately eleven
years of state and federal law enforcement experience

2. I am a graduate of` Duke University in Durham, North Carolina, where I
received a Bachelor of Science in Engineering (B.S.E.) in Civil Engineering. I completed
a twelve-week Criminal Investigator Training Prograrn (CITP) and a fourteen-week
Special Agent Basic Training (SABT) at the ATF National Academy/Federal Law
Enforcement Training Center (FLETC) in Glynco, Georgia. I also completed a 23-week
Gwinnett County Police Training Academy and was a Peace Officer Standards and
Training (P.O.S.T.) certified peace officer in the State of Georgia.

3. I arn responsible for investigations involving specified unlawful activities,
to include violent crimes involving firearms that occur in the Western District of
Washington. I arn also responsible for enforcing federal firearms and explosives laws and
related statutes in the Western District of Washington. I received training on the proper
investigative techniques for these violations, including the identification of firearms and

location of the firearms’ manufacture I have actively participated in investigations of

AFFIDAV[T OF SPEC]AL AGENT HELLER - l UN[TED STATES ATTORNEY
USAO #20 l 8R0 1267 700 STEwART STR£ET, Sum-: 5220
SEA'rrLF., WAsHlNGToN 9810\

(206) 553-7970

\OO°\]G\U\-hb-¥N>-‘

NNNNNNN[\)N»-‘i-»-»-¢r-¢v-»-»-i->-¢
O°`JO\LJ'|-LUJN*""O\DOQ\IG\§)\-I>UJN'-‘O

 

 

Case 2:18-mj-00545-.]PD Document 1 Filed 11/28/18 Page 3 of 16

criminal activity, including but not limited to: crimes against persons, crimes against

property, narcotics-related crimes, and crimes involving the possession, use, theft, or

transfer of firearms During these investigations, I have also participated in the execution

of search warrants and the seizure of evidence indicating the commission of criminal

violations As a law enforcement officer, I have testified under oath, affirmed to

applications of search and arrest warrants, and obtained electronic monitoring orders.
PURPOSE OF AFFIDAVIT

4. This Affidavit is submitted in support of an application to search a cellular
phone (hereinafter “SUBJECT DEVICE”), described in Attachment A, attached hereto
and incorporated by this reference as if set forth fully herein. As further explained below,
The SUBJECT DEVICE was recovered from subject LORENZO BELL’s bedroom
during execution of a search warrant. Furthermore, Seattle Police Detective William
Miller confirmed that the phone number associated with the SUBJECT DEVICE is 206-
822-5522, which is the same number that BELL provided to a confidential informant (CI)
after a controlled purchase of narcotics 4

5. The SUBJECT DEVICE is a black and blue LG brand Model LM-
X212TA cellular phone with serial number 804CYYQ025962 and IMEI number 356351~
09-025962-0 that was associated with phone number 206-822-5522. The SUBJECT
DEVICE was entered into Seattle Police Department evidence as tag number 830840-3
and later transferred to ATF Evidence under case 787095-19-0010 as Item #0004.

6. The SUBJECT DEVICE is currently in the custody of ATF and is secured
in the ATF Seattle V Field Office evidence vault in Seattle, Washington.

7. As set forth below, there is probable cause to believe that the SUBJECT
DEVICE contains evidence, fruits and instrumentalities of the following crimes: felon in
possession of a firearm, in violation of Title 18, United States Code, Section 922(g)(1),
and distribution and possession with intent to distribute controlled substances in violation
of 'l`itle 21, United States Code, Section 841(a)(l), as further described in Attachment B,

attached hereto and incorporated by this reference as if set forth fully herein.

AFFIDAVIT OF SPECIAL AGENT HELLER - 2 UNITED STATES ATI`ORNEY

USAO #2018R0]267 700 STEWART STRF.ET, SUITE 5220
SEATrLE, WASHINGTON 98101

(206) 553-7970

\COO\]O\Lh-|>L»J[\)\_¢

NNN[\)I\JI\)!\JN[\J>-‘r-i-i-)-i-¢»_-»_¢»_t,_-
OC\]C\Lh-LUJN>-IO\DW`~]C\LHLUJN»-‘O

 

 

Case 2:18-mj-00545-.]PD Document 1 Filed 11/28/18 Page 4 of 16

8. The information set forth in this Affidavit consists of information I have
gathered and observed firsthand through the course of this investigation to date, as well
as information relayed to me by other law enforcement officers, my review of law
enforcement reports, and interviews of witnesses Since this Affidavit is being submitted

for the limited purpose of obtaining a search warrant, I have not included every fact

known to me concerning this investigation I have set forth only the facts that I believe

are essential to establish the necessary foundation for the issuance of such Warrant.
SUMMARY OF INVESTIGATION

A. Background.

9. Seattle Police Detective William Miller has advised me of the'following. In
June 2018, personnel assigned to SPD’s West Precinct noticed an uptick in narcotics
related activity in the vicinity of the King County Courthouse. These personnel created a
plan to target this activity and reached out to SPD’s Narcotics unit for assistance
Detective Miller was assigned this project and began to do background research on a
provided list of known narcotic traffickers in the area. y

10. Detective Miller conducted his own surveillance of the area around the
King County Courthouse (516 3rd Avenue South) and observed the immense amount of
narcotics activity. Detective Miller observed numerous known drug traffickers standing
and parking vehicles near the courthouse to sell narcotics He observed dealers arrive at
varying hours of the day and remain there whilst foot and vehicular traffic arrive to
purchase narcotics

l 1. During this surveillance, Detective Miller observed a consistent dealer
arrive and park at the intersection of 3rd Avenue and Yesler Street in downtown Seattle.
This dealer is LORENZO H. BELL (DOB XX-XX-l945). Detective Miller was able to
identify BELL by sight after researching known narcotics traffickers in the downtown
core. According to Detective Miller, BELL typically arrived to the Third and Yeslerarea
around 9:00 a.m.. This time coincided with the nearby Lazarus center breakfast service,

which provides meals to homeless individuals

AFFIDAVIT OF SPECIAL AGENT HELLER - 3 UNlTED STATES A'ITORNEY
USAO #2()] 8R01267 700 S'rewAR'r STREET, SUrrE 5220

SEATrLE, WASHINGToN 98101
(206) 553-7970

\DO°\]O\V\-Pb.)!\))-¢

NNN[\)[\JNI\J[\JN)-i-i-»-¢r-r»_-)-i-r-a)-t
CO\]O\(Jl-LL»JN*-‘O\DOO\]O\(J\LL)JN'-'O

 

 

Case 2:18-mj-00545-.]PD Document 1 Filed 11/28/18 Page 5 of 16

12. On June 27, 2018, around 9:30 a.m., Detective Miller observed BELL
parked at Third and Yesler. Throughout the surveillance, BELL was observed making
transactions in his vehicle, bearing Washington license plate AWE4811. Numerous
individuals would sit in BELL’s vehicle for a short time and exchange items This is
indicative of narcotics trafficking

13. On June 29, 2018, at 8:42 a.m., Undercover SPD Detective Chin
(hereinafter referred to as a “UC”) contacted BELL while BELL was parked at Third and
Yesler. BELL directed the UC to another dealer for the purchase of crack cocaine. BELL
did not want to sell to the UC because of the small amount of crack cocaine the UC asked
to purchase. After BELL facilitated this sale, he was observed by detectives making
several contacts with individuals inside his tan Mercedes Benz 420 bearing Washington
license plate AWE4811.

14. On July 5, 2018, BELL was observed parked near Third and Yesler in the
morning BELL was observed making contacts with customers in his vehicle. Undercover
Detective Chin Was sent to purchase narcotics from BELL. The UC spoke with BELL
through the passenger window, which was rolled down. BELL instructed the UC to get
inside the vehicle. The UC then sat in the car with the door open, to which BELL said “I
don’t do business this way, close the door.” The UC attempted again to purchase crack
cocaine from BELL, but BELL would not sell crack while the door to the Mercedes Benz
was open.

15. On July 13, 2018, detectives observed BELL leave his apartment complex
(The Madison Apartments) at approximately 9:30 a.m. and drive his Mercedes Benz to
the 400 Block of Second Avenue Extension South in Seattle. Upon arriving in this area,
BELL exited the vehicle and went to the trunk where he removed a small backpack or
satchel. BELL remained in this block for an extended period of time before detectives left
for another operation.

16. SPD used a confidential informant (CI) during this investigation The CI

has worked with law enforcement in other investigations which led to arrests and

AFFIDAVIT OF SPECIAL AGENT HELLER - 4 UNlTED STATES A'ITORNEY
USAO #2018R01267 700 S'rEwART STRF.F.T, SurrE 5220

SEATTLE, WAsHING'roN 98101
(206) 553-7970

\DOC\]O\¢J\-LL»J[\))_¢

NNNNNNNN[\)»-‘)-)-)-»-¢i_-i_)-\>-¢>_a
OQ\IO\U\-bl.»-)[\)»_O\OOO\]O\U!-I>DJ[\)>-‘O

 

 

Case 2:18-mj-00545-.]PD Document 1 Filed 11/28/18 Page 6 of 16

prosecutions for drug-related crimes The CI was paid for his/her work With on this
investigation, including the controlled purchase of cocaine from BELL described in
greater detail below.l

l7. On July 28, 2018, the CI called and stated BELL was observed driving a
newer 7-series BMW around Pioneer Square. The CI stated he/she observed BELL
dealing from this vehicle.

18. BELL was observed parked in the 200 block of Yesler Street sitting in a
silver BMW 745 bearing Washington license plate BJL2129. The bill of sale on this car
read as follows:

NOTIFICATIONS

THIS VEH[CLE I-lAS BEEN SOLD. `

SLD/07-13-2018.

NAM/BELL, LORENZO.

STR/823 MADISON ST

APT 301.

CIT/SEATTLE.STA/WA.ZIP/98 104

19. In the week before July 31, 2018, on a date and time known to Detective
Miller and not further detailed to avoid revealing the CI’s identity, detectives met the
above-listed CI at a pre-determined meeting location in Seattle. The CI was searched for
narcotics paraphernalia, currency and weapons The CI was free from the listed items
The CI was given pre-recorded buy money and instructed to purchase narcotics from
BELL.

20. Detectives monitored the apartment complex at 823 Madison Street in
Seattle (The Madison Apartments). Through a conversation with BELL’s apartment
manager, detectives continued that BELL lived in unit 301. Detectives observed BELL’s
Mercedes Benz, bearing Washington license plate AWE4811, parked on Ninth Avenue

just south of Madison Street. This is the east side of the apartment complex. Detectives

 

‘ For purposes of this affidavit, the Court can assume that the CI has one criminal conviction within the past ten
years, for a drug offense, as well as older convictions for Assault 4 - DV (2001), DWI (1999), Reckless Driving
(1990), Damage Property (1990), Dangerous Drugs (1989), and Larceny (1989).

AFFIDAVIT OF SPECIAL AGENT HELLER - 5 UNITED STATES A’I'TORNEY
USAO #201 8R01257 700 STEWART STREET, SUITE 5220
SEATrLE, WAerNG'roN 98101

(206) 553-7970

\DOO\]O\U\-ldb)l\)r-»

NNNNNNNNNr-*»-*)-»-»-li-¢r-*>-‘)-Ii-
O°\JC\Lh-§WNl-*O\OOO\]O\L!\AUJN\-IO

 

 

Case 2:18-mj-00545-.]PD Document 1 Filed 11/28/18 Page 7 of 16

observed BELL leave the front door of the apartment complex carrying a small backpack
or satchel. This backpack was placed in the trunk of the vehicle before BELL left the
parking_space. BELL walked to the Mercedes Benz and drove to Pioneer Square. BELL
remained in the driver seat of the parked vehicle.

21. Once BELL parked, the CI traveled to BELL. The CI did not contact
anyone and was under constant observation by detectives The CI entered the passenger
seat of the car and purchased crack cocaine from BELL. The CI then left BELL and went
to a pre-determined meet location where he/she met with detectives While the CI
traveled to this location he/she did not stop or contact anyone.

22. Once at the meet location, the CI handed over a quantity of narcotics which
contained suspected crack cocaine. The CI and their property were again searched for
narcotics paraphernalia, currency and weapons Again, the CI was free of the listed
items The quantities of narcotics and price for them are known to Detective Miller and
not further detailed to avoid revealing the CI’s identity.

23. The CI stated he/she briefly spoke with BELL, whom he/ she knows by the
Street name of “Mustafa.” BELL gave his phone number to the CI for future transactions
The CI provided “Mustafa’s” phone number as 206-822-5522.

24. Detective Miller showed the CI a picture of BELL, and the CI confirmed
the photograph as the person he/ she knows as “Mustafa.” There were no identifying
marks on the photograph presented to the CI. The CI Was released and the listed crack
cocaine was transported to the Seattle Police Department for further processing

25. Detective Miller conducted a field test on the suspected narcotics in
accordance with the protocols established by the Washington State Patrol Crime
Laboratory (WSPCL). He used the appropriate NIK field tester “G” to conduct the test
and received positive results for the presence of crack cocaine. The crack cocaine was
placed into evidence.

B. BELL’s Arrest on August 3,§018.

AFFIDAV[T OF SPECIAL AGENT HELLER - 6 UNITED STATES ATTORNEY

700 S'rEwAR'r STREEr, SUrrE 5220
USAo #2018R01267 SEMTLE, WAsHINGToN 98101

(206) 553-7970

p_\

NNNN[\)NNN[\))-‘»-‘)-‘)-»-¢»_~r-»_o)-)-
O°\IO\U'l-LWN*_‘C>\OQ°`IO\L/l-§~Wl\)l-*O

\QW\IO\U\-l>b~>[\)

 

 

Case 2:18-mj-00545-.]PD Document 1 Filed 11/28/18 Page 8 of 16

26. On July 31, 2018, Detective Miller applied for a search warrant for BELL’s
apartment unit, one of BELL’s vehicles (the Mercedes Benz), and BELL’s person. King
County Superior Court Judge Kristin Richardson issued the warrant. b

27. On August 3, 2018, at about 6:45 a.m., BELL was arrested at First and
Cherry in downtown Seattle, after leaving his apartment in his BMW. Arresting officers
searched BELL and located a sandwich bag of crack cocaine, an Altoids tin with several
rocks of crack cocaine packaged for resale, and $190 in cash. BELL was transported to
the West Precinct.

28. Investigators weighed the suspected crack cocaine recovered from BELL’s
person, which weighed 27.5 grams and 1.5 grams respectively The substances field-
tested positive for cocaine.

C. . Search of BELL’s Apartment on August 3, 2018.

29. At about 8:00 a.m., SPD’s South Precinct Anti-Crime Team (ACT) served
the search warrant at 823 Madison ST, unit 301, and the Mercedes Benz bearing
Washington license plate AWE4811. The officers found a female, E.B., inside the
apartment Officers searched the apartment and located an Interarms Star 9mm
semiautomatic pistol bearing serial number 1603272 on BELL’s bed. The pistol had a
loaded magazine inserted, with an empty chamber. A second loaded 9mm magazine for
the pistol was located in a bag in the bedroom.

30. A small amount of crack cocaine and $36 cash were also recovered from
the apartment, along with paperwork in BELL’s name. The SUBJECT DEVICE was
also located in BELL’s bedroom, next to BELL’s bed. Detective Miller called 206-822-
5522, the phone number provided by the CI, and the SUBJECT DEVICE rang.

D. BELL’s Criminal Histog.

31. I have reviewed BELL’s National Crime Information Center (NCIC)
criminal history record and confirmed that BELL has been convicted of` at least nine
felonies in the State of Washington, including a conviction for Conspiracy to Commit a

Vz’olation of the Uniform Controlled Substances Act: Deliver Cocaine, in King County

AFFIDAVIT OF SPEClAL AGENT HELLER - 7 UN]TED STATES ATTORNEY

USAO #201 8R01267 700 S'rEwAR'r STREET, SulTE 5220
SEATTLE, WAsHING'roN 98101

(206) 553-7970

\DOO'\]O\U`l-PWN»-

NNNNN[\)\\_)NNo-¢»-)-l)~»d»-‘»-¢»-‘»-»»-»
GC`JO\Lh-PL)JI\)\-\O\OOO\]O\U\-I>L»JN\-‘O

 

 

Case 2:18-mj-00545-.]PD Document 1 Filed 11/28/18 Page 9 of 16

Superior Court, Washington, under cause number 17-1-04705-4, dated on or about April
13, 2018. In Washington, a felony crime is punishable by a term of imprisonment
exceeding one year.

E. Interstate Nexus Examination of Firearms.

32. ATF Special Agent (SA) Oliver Mullins has been trained and is considered
an expert in the recognition of firearms and ammunition and their origin of manufacture
After examining the Interarms Star 9mm pistol recovered in this case, SA Mullins
determined that this firearm was not manufactured in the State of Washington and
therefore had traveled in interstate or foreign commerce prior to being possessed in the
State of Washington.

USE OF CELLULAR DEVICES IN DRUG TRAFFICKING

33. As a result of my training and experience, and based on my consultation
with other agents and law enforcement officers I have an understanding of the manner in
which narcotics are distributed and the various roles played by individuals and groups in
their distribution I have encountered and have become familiar with various tools
methods trends paraphernalia, and related articles utilized by various traffickers in their
efforts to import, conceal, and distribute controlled substances I arn also familiar with the
manner in which drug traffickers use telephones often cellular telephones to conduct

their unlawful operations I am also familiar with the manner in which drug traffickers

will use weapons to protect their drug activities and further its goals

34. Based upon my training, experience, and conversations with other

` experienced officers and agents I know that:

a. Drug trafficking conspiracies usually take place over several months or
years and continue to operate even when enforcement activity results in
arrests and/or seizures of drugs and/or money.

b. Persons involved in the distribution of controlled substances typically will
obtain and distribute drugs on a regular basis much as a distributor of a

legal commodity would purchase stock for sale. Similarly, such drug

AFFIDAVIT OF SPECIAL AGENT HELLER - 8 UNITED STATES ATTORNEY

700 STEWART STREET, SUrrE 5220
USAO #2018R01267 SEA'rrLr-:, WAsl-nNo'roN 98101

(206) 553-7970

\COO\!O\U!-I>L»J[\.)»-\

[\)[\)[\)[\)[\)N[\)[\J[\_))-)-)-a)-a»-‘»-\)-\»->-‘)-»
OC\IC\LJl-J>~L)JN'-‘C\OOO'\]G\Lh-ldL)-\N'-‘O

 

 

Case 2:18-mj-00545-.]PD Document 1 Filed 11/28/18 Page 10 of 16

dealers will maintain an “inventory,” which will fluctuate in size depending
upon the demand for and the available supply of the product.

Those involved in the distribution of illicit drugs often communicate by
telephone in connection with their illegal activities in order to set up
meetings With coconspirators conduct drug transactions or to arrange for
the transportation drugs or drug proceeds

Drug traffickers often document aspects of their criminal conduct through
photographs or videos of themselves their associates their property, and
their product. Drug traffickers usually maintain these photographs or videos
in their possession

Drug traffickers routinely change telephone numbers in an attempt to
thwart law enforcement. When certain members of a drug trafficking
organization change their telephone numbers they typically call other
members to alert them of the telephone number change.

Those involved in the distribution of illicit drugs often travel by car in
connection with their illegal activities in order to meet with coconspirators
conduct drug transactions or to transport drugs or drug proceeds

Drug traffickers commonly have in their possession, that is on their person,
at their residences stash houses storage units garages outbuildings and/or
vehicles firearms ammunition and other weapons which are used to
protect and secure their property. Persons who purchase and possess
firearms also tend to maintain the firearms and ammunition for lengthy
periods of time. Firearms can be acquired both legally and unlawh.llly,
without official / traceable documentation Persons who acquire firearms
from Federal Firearms Licensees, through deliberated fraud and
concealment, often will also acquire firearms from private parties and other
sources unknown to ATF. Firearms or ammunition are often secreted at

other locations within their residential curtilage, and the identification of

AFFIDAVIT OF SPECIAL AGENT HELLER - 9 UNlTED STATES ATTORNEY
USAO #201 8R01267 700 STEWART STREET, SUrrE 5220

SEATrLF., WAsl-uNo'roN 98101
(206) 553-7970

©OO*`IO\Ut-LL»JN»_~

NNNN[\)NNNNF_‘r-lr-I\-‘i-li_\)-\,_ry_a|_r
OO\`|G\Lh-l>b->N'-*O\OO¢\]O\U\-l>~wl\)'-\O

 

 

Case 2:18-mj-00545-.]PD Document 1 Filed 11/28/18 Page 11 of 16

these firearms will assist in establishing their origins Persons who
purchase, possess sell and/or trade firearms or ammunition commonly
maintain documents and items that are related to the purchase, ownership,
possession sale and/or transfer of firearms ammunition, and/or firearm
parts including but not limited to driver’s licenses telephone records
telephone bills address and telephone books canceled checks receipts
bank records and other financial documentation on the owner’s person, at
the owner’s residence, or in vehicles that they own, use, or have access to.
Drug dealers use cellular telephones as a tool or instrumentality in
committing their criminal activity. They use them to maintain contact with
their suppliers distributors and customers They prefer cellular telephones
because, first, they can be purchased without the location and personal
information that land lines require. Second, they can be easily carried to
permit the user maximum flexibility in meeting associates avoiding police
surveillance, and traveling to obtain or distribute drugs Third, they can be
passed between members of a drug conspiracy to allow substitution when
one member leaves the area temporarily Since cellular phone use became
widespread, most of the drug dealers I have encountered have used cellular
telephone for their drug businesses l also know that it is common for drug
traffickers to retain in their possession phones that they previously used, but
have discontinued actively using, for their drug trafficking business Based
on my training and experience, the data maintained in a cellular telephone
used by a drug dealer is evidence of a crime or crimes This includes the
following:
i. The assigned number to the cellular telephone (known as the mobile
directory number or MDN), and the identifying telephone serial
number (Electronic Serial Number, or ESN), (Mobile Identification

Number, or l\/IIN), (Intemational Mobile Subscriber Identity, or

AFFIDAVIT OF SPECIAL AGENT HELLER - 10 UNITED STATES ATTORNEY
USAO #2018R0|267 700 S'rewAR'r S'rRr-:E'r, SurrE 5220

SEATrLE, WAsmNGToN 98101
(206) 553-7970

\DOO\IO\U\-PL)J[\.)»_\

NNNNNNNNN)-l»-\»-»-a>_»»_\,_i,_\,_.,_.
m\]O\L/ILLJJN\-‘O\QOO\]O\LII-D~UJ[\)|-lo

 

 

Case 2:18-mj-00545-.]PD Document 1 Filed 11/28/18 Page 12 of 16

ii.

iii.

IMSI), or (International Mobile Equipment Identity, or IMEI) are
important evidence because they reveal the service provider,‘ allow
us to obtain subscriber information, and uniquely identify the
telephone. This information can be used to obtain toll records to
identify contacts by this telephone with other cellular telephones
used by co-conspirators, to identify other telephones used by the
same subscriber or purchased as part of a package, and to confirm if
the telephone was contacted by a cooperating source.

The stored list of recent received, missed, and sent calls is important
evidence. It identifies telephones recently in contact with the
telephone user. This is valuable information in a drug investigation
because it will identify telephones used by other members of the
organization, such as suppliers distributors and customers and it
confirms the date and time of contacts If the user is under
surveillance, it identifies what number he called during or around the
time of a drug transaction or surveilled meeting. Even if a contact
involves a telephone user not part of the conspiracy, the information
is helpful (and thus is evidence) because it leads to friends and
associates of the user who can identify the user, help locate the user,
and provide information about the user. Identifying a defendant’s
law-abiding friends is often just as useful as identifying his drug-
trafficking associates The information is also valuable in the
firearms context because it will identify telephones used by other
individuals who are part of illegal firearms transactions and confirm
the date and time of contacts

Stored text messages are important evidence, similar to stored

numbers Agents can identify both drug associates and friends of the

AFFlDAVIT OF SPECIAL AGENT HELLER - l l ' 73(1]\1;TED STP§TES AT;ORNS§§U
Tr-:wAR"r rRar-:'r, urre
USAO #2018R01267 SEATrLE, WAsHINGToN 98101

(206) 553-7970

\CCO\]O\Lh-idb~>l\)»_-

N[\.)l\)l\)[\)[\)[\)[\)[\))-)-‘)-‘)-li-»)-l»-i-\)-l)-\
CC`JO\Lh-I>L»JN>-*O\DQO~`]O\MLLMN)-*O

 

 

Case 2:18-mj-00545-.]PD Document 1 Filed 11/28/18 Page 13 of 16

iv.

user who likely have helpful information about the user, his location,
and his activities

Photographs on a cellular telephone are evidence because they help
identify the user, either through his or her own picture, or through
pictures of friends family, and associates that can identify the user.
Pictures also identify associates likely to be members of the drug
trafficking organization Some drug dealers photograph groups of
associates sometimes posing with weapons and showing identifiable
gang signs Also, digital photos often have embedded “geocode” or
GPS information embedded in them. Geocode information is
typically the longitude and latitude where the photo was taken
Showing where the photo was taken can have evidentiary value. This
location information is helpful because, for example, it can show
where coconspirators meet, where they travel, and where assets
might be located. Based on my training and experience in
investigating numerous firearms possession and trafficking offenses
I am aware that when individuals who are prohibited from legally
possessing firearms seek to acquire firearms they typically seek to
obtain the firearms from private sellers A common way in which
these types of private firearm sales also referred to as “street sales”
are transacted is via electronic communications such as text
message, email, and/or telephone calls I know that cell phones are
frequently used to arrange such transactions because of the
flexibility and mobility they offer. l am further aware that when
individuals are offering items of value for sale, such as firearms it is
common for them to take a photograph of the item and send it via
text message or email to an interested party for their review, or to

take a photograph of it to post/advertise it via social media or the

AFFIDAVIT OF SPEC]AL AGENT HELLER - 12 UNITED STATES A'I'TORNEY

USAO #2018R0] 267 700 S'rEwART STREr-:T, Surn-: 5220
SEATrLE, WAerNGToN 98101

(206) 553_7970

\OOO‘-JO\LH-P-UJI\J'_‘

l\.)[\)[\)»_‘>--»»-¢)_¢>-¢>-l>-»-\>-~»_~
l‘-)\-‘C>\GOO-JO\UI-P~LJJI\)>-‘C>

24
25
26
27
28

 

 

Case 2:18-mj-00545-.]PD Document 1 Filed 11/28/18 Page 14 of 16

internet. During numerous investigations of firearms sales l have
found it to be common for buyer’s or seller’s cell phones to contain
photographs of the firearms that were bought or sold.

v. Stored address records are important evidence because they show the
user’s close associates and family members and they contain names
and nicknames connected to phone numbers that can be used to
identify suspects

CONCLUSION
35. Based on the foregoing, l respectfully submit that there is probable cause to
search the SUBJECT DEVICE, more fully described in Attachment A, for evidence,
fruits and instrumentalities of the crimes of felon in possession of a firearm, in violation
of Title 18, United States COde, Section 922(g)(1), and distribution and possession with
intent to distribute controlled substances in violation of Title 21, United States Code,

Sections 841(a)(1), as further described in Attachment B.

  

eller, Special Agent
Alcohol, Tobacco, Fireanns, and
Explosives (ATF)

Subscribed and sworn before me this 28th day of November, 2018.

/WW??M

614 JAMES P. DONOHUE"'"_’
ited States Magistrate lodge

AFFIDAVIT OF SPEC]AL AGENT HELLER - 13 UNITED STATES ATTORNEY

USAO #2018R01267 700 STEWART STRF,sT, SulTE 5220
SEArrLE, WASHH\GTQN 93101

(206) 553-7970

Case 2:18-mj-00545-.]PD Document 1 Filed 11/28/18 Page 15 of 16

ATTACHMENT A
Subject Device to Be Searched

The SUBJECT DEVICE is a black and blue LG brand Model LM-X212TA
cellular phone with serial number 804CYYQ025962 and IMEI number 356351-09-
025962-0 that was associated with phone number 206-822-5522. The SUBJECT
DEVICE was entered into Seattle Police Department evidence as tag number 830840-3
and later transferred to ATF Evidence under case 787095-19-0010 as Item #0004.

The SUBJECT DEVICE is currently in the custody of ATF and is secured in the
ATF Seattle V Field Office evidence vault in Seattle, Washington.

With respect to the SUBJECT DEVICE, the authority to search includes both the
device itself and any associated SIM card, SD card, or other similar storage device found

within SUBJECT DEVICE at the time of its seizure on August 3, 2018.

Case 2:18-mj-00545-.]PD Document 1 Filed 11/28/18 Page 16 of 16

ATTACHMENT B

Items to be Seized

F rom the SUBJECT DEVICE described in Attachment A of this warrant, the
government is authorized to search for and seize the following items which are evidence
and/or fruits of the commission of the following crimes: felon in possession of a firearm,
in violation of Title 18, United States Code, Section 922(g)(l), and distribution and
possession with intent to distribute controlled substances in violation of Title 21, United
States Code, Section 84l(a)(l):

a. Assigned number and identifying telephone serial number (ESN,
MIN, IMSI, or IMEI);

b. Stored list of recent received, sent, and missed calls;
c. Stored contact information;
d. Stored photographs depicting controlled substances currency, drug

packaging material, firearms or other evidence of drug trafficking and/or
which tend to identify the user of the phone or suspected co-conspirators
including any metadata such as embedded GPS data associated with those
photographs and

e. Stored text or chat messages related to possession or distribution of
controlled substances and possession or transfer of firearms or which tend
to identify the user of the phone or suspected co-conspirators including
TextNow, SnapChat, WhatsApp, or other similar messaging and social
media services where the data is stored on the telephone

